          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 1 of 11



 1   Jennifer Chang Newell (SBN 233033)                    Lee Gelernt*
     Cody Wofsy (SBN 294179)                               Judy Rabinovitz*
 2   Spencer Amdur**** (SBN 320069)                        Omar C. Jadwat*
     Julie Veroff (SBN 310161)                             Celso Perez (SBN 304924)
 3   ACLU FOUNDATION                                       ACLU FOUNDATION
     IMMIGRANTS’ RIGHTS PROJECT                            IMMIGRANTS’ RIGHTS PROJECT
 4   39 Drumm Street                                       125 Broad Street, 18th Floor
     San Francisco, CA 94111                               New York, NY 10004
 5   T: (415) 343-0770                                     T: (212) 549-2660
     F: (415) 395-0950                                     F: (212) 549-2654
 6   jnewell@aclu.org                                      lgelernt@aclu.org
     cwofsy@aclu.org                                       jrabinovitz@aclu.org
 7   samdur@aclu.org                                       ojadwat@aclu.org
     jveroff@aclu.org                                      cperez@aclu.org
 8

 9   Attorneys for Plaintiffs (Additional counsel listed on following page)

10                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
11
     East Bay Sanctuary Covenant, et al.,
12                                                            Case No.: 18-cv-06810-JST
                    Plaintiffs,
13
                    v.
14                                                            OPPOSITION TO DEFENDANTS’
     Donald J. Trump, President of the United States, et      EMERGENCY MOTION TO STAY
15   al.,                                                     TEMPORARY RESTRAINING
                                                              ORDER PENDING APPEAL
16                  Defendants.

17

18

19

20

21

22

23

24

25

26

27

28
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 2 of 11



 1
 2   Melissa Crow***                             Baher Azmy*
     SOUTHERN POVERTY LAW CENTER                 Angelo Guisado*
 3   1666 Connecticut Avenue NW, Suite 100       Ghita Schwarz*
     Washington, D.C. 20009                      CENTER FOR CONSTITUTIONAL RIGHTS
 4   T: (202) 355-4471                           666 Broadway, 7th Floor
     F: (404) 221-5857                           New York, NY 10012
 5   melissa.crow@splcenter.org                  T: (212) 614-6464
                                                 F: (212) 614-6499
 6   Mary Bauer*                                 bazmy@ccrjustice.org
     SOUTHERN POVERTY LAW CENTER                 aguisado@ccrjustice.org
 7   1000 Preston Avenue                         gshwartz@aclu.org
     Charlottesville, VA 22903
 8   T: (470) 606-9307                           Christine P. Sun (SBN 218701)
     F: (404) 221-5857                           Vasudha Talla (SBN 316219)
 9   mary.bauer@splcenter.org                    AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF NORTHERN
10                                               CALIFORNIA, INC.
                                                 39 Drumm Street
11                                               San Francisco, CA 94111
                                                 T: (415) 621-2493
12                                               F: (415) 255-8437
                                                 csun@aclunc.org
13   Attorneys for Plaintiffs                    vtalla@aclunc.org
14   *Admitted pro hac vice
     **Application for pro hac vice pending
15
     ***Pro hac vice application forthcoming
16   ****Application for admission forthcoming

17
18
19
20
21
22
23
24
25
26
27
28
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 3 of 11



 1           The government’s stay motion should be rejected. This Court already concluded that a
 2   temporary restraining order is warranted in this case. See ECF No. 43. The standard for a stay
 3
     pending appeal mirrors the standard for an injunction in the first instance. Compare id. at 17
 4
     (standard for a TRO) with Mot. 1-2 (standard for a stay). Thus, in asking this Court for a stay, the
 5
     government is in effect asking that the Court reverse its prior TRO decision. But every one of the
 6
 7   TRO factors favors the temporary injunction the court issued, and therefore militates against a stay

 8   of that injunction. In short, the Court’s decision was correct, and the government has offered no
 9   legitimate new reason to revisit it. Defendants plainly disagree with the merits of this Court’s
10
     decision, but the government’s proper recourse to raise that disagreement is an appeal in the event
11
     this Court issues a preliminary injunction after the December 19 hearing.
12
             1. As an initial matter, the balance of hardships and public interest tip decisively in favor of
13
14   the Plaintiffs. Plaintiffs “made a clear showing that it is likely that they and their clients will suffer

15   irreparable harm absent a TRO.” ECF No. 43 at 32. Plaintiffs themselves have suffered and will

16   suffer irreparable injuries in the absence of the protection of the TRO, including the loss of an
17   opportunity to comment before the government’s dramatic changes to asylum law are put in place.
18
     See id. at 31-32. Moreover, Plaintiffs’ clients and other asylum seekers will be exposed “to
19
     numerous harms while waiting to present their claims, including not only physical privations like
20
     physical assault but also the loss of valuable, potentially meritorious claims for asylum.” Id. at 32.
21
22   Those harms will only increase if the TRO is lifted.

23           The government’s responses to these harms is unpersuasive. It asserts that none of Plaintiffs’

24   clients are impacted by the Rule. But that is flatly wrong. Plaintiffs represent children who are
25   trapped in Mexico—unable to seek asylum at a port of entry and, because of the Rule, unable to seek
26
     asylum by entering between ports. ECF No. 35-8 ¶¶13-15; ECF No. 43 at 12. Likewise, while the
27
     government attempts to shrug off the harms to the Plaintiffs themselves as merely “financial,” Mot.
28

                                     Opposition to Motion to Stay TRO 1                 Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 4 of 11



     5, in fact the new Rule is requiring dramatic diversion of Plaintiffs’ resources and efforts,
 1
 2   undermining their core missions, and placing their operations in jeopardy, all in ways that cannot be

 3   remedied after the fact, see ECF No. 43 at 11-13, 31. And the assertion that the ability to comment

 4   after the Rule is in effect somehow cures the injury of unlawfully bypassing the Congressionally-
 5   mandated notice and comment procedures required prior to the implementation of a Rule is
 6
     contradicted by caselaw and would gut the APA’s statutory requirement. See id. at 31. In support of
 7
     this baseless argument, Defendants cite only a case that did not even involve a notice-and-comment
 8
     issue. See L.A. Mem’l Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir.
 9
10   1980).

11            As for its own side of the balance, the government again offers only vague platitudes about

12   executive power. It recycles its reliance on the government’s interest in immigration enforcement.
13   Mot. 2-3. But as this Court already explained, “[t]he executive’s interest in deterring asylum
14
     seekers—whether or not their claims are meritorious—on a basis that Congress did not authorize
15
     carries drastically less weight” than actions that are consistent with Congress’s dictates—if it carries
16
     any weight at all. ECF No. 43 at 32. The government resists this conclusion, urging that
17
18   immigration is also “an inherent executive power.” Mot. 3 (internal quotation marks omitted). But

19   “[w]hen the President takes measures incompatible with the expressed or implied will of Congress,
20   his power is at its lowest ebb . . . .” Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 637
21
     (1952) (Jackson, J., concurring). Thus the government’s assertion of “a separation-of-powers harm”
22
     due to the TRO, Mot. 4, gets it exactly backwards, as the Court’s action was necessary to protect the
23
     separation of powers. Indeed, the Court’s order maintains a legal status quo—the statutorily
24
25   recognized entitlement to seek asylum between ports of entry—that has been in effect for nearly 40

26   years. It strains credulity to argue that maintenance of that congressionally-mandated regime during

27   the days-long pendency of the preliminary injunction proceeding would cause grave damage.
28            Next, the government contends that any time the executive is enjoined from effectuating its


                                    Opposition to Motion to Stay TRO 2               Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 5 of 11



     policy, it is irreparably injured. Mot. 3 (citing Maryland v. King, 567 U.S. 1301, 1303 (2012)
 1
 2   (Roberts, C.J., in chambers); O Centro Espirita Beneficiente Uniao de Vegetal v. Ashcroft, 314 F.3d

 3   463, 467 (10th Cir. 2002)). But King and O Centro both emphasized that the injunctions constrained

 4   duly enacted statutes. Again, here the Court has already concluded that the new policy
 5   “irreconcilably conflicts with the INA and the expressed intent of Congress.” ECF No. 43 at 2. 1
 6
     Moreover, both cases relied not solely on some abstract harm, but on “ongoing and concrete harm”
 7
     to the government. King, 567 U.S. at 1303; see O Centro, 314 F.3d at 467 (noting “extensive
 8
     judicial and administrative oversight” needed to effectuate injunction). 2
 9
10          Nor can the unexplained summary stay orders in the last round of litigation regarding the

11   travel ban, see Mot. 2, carry water for the government here. As this Court noted, “[n]o court has

12   ever held that § 1182(f) ‘allow[s] the President to expressly override particular provisions of the
13   INA.’” ECF No. 43 at 23 (quoting Trump v. Hawaii, 138 S. Ct. 2392, 2411 (2018)). Indeed, in
14
     Hawaii, the Supreme Court ultimately concluded that the President’s action in that case was
15
     consistent with the relevant statutes, in stark contrast to the situation here. In any event, as this
16
     Court also noted, the government has conceded that “the Proclamation does not render any alien
17
18   ineligible for asylum” and so is not doing the work, as it was in the travel ban. Id. at 17.

19          Finally, it cannot be that the government may simply invoke vague foreign negotiations as
20   sufficient to warrant a stay—particularly in the context of a notice-and-comment claim where the
21
     applicability of the foreign policy exception is a disputed issue. See ECF No. 43 at 27 (“Defendants
22
     do not say in their opposition, and were unable to explain at the hearing, how eliminating notice and
23
     comment would assist the United States in its negotiations.”). 3
24
25
     1
       Heckler v. Lopez, 463 U.S. 1328 (1983) (Rehnquist, J., in chambers), is likewise inapposite for this
26   reason, see id. at 1331 (injunction interfered “with the distribution between administrative and
     judicial responsibility . . . which Congress has established”) (emphasis added).
27   2
       See also INS v. Legalization Assistance Project, 510 U.S. 1301, 1305-06 (1993) (O’Connor, J., in
     chambers) (“The order would impose a considerable administrative burden on the INS . . .”).
28   3
       Adams v. Vance, 570 F.2d 950, 957 & n.13 (D.C. Cir. 1978), involved an injunction requiring the


                                     Opposition to Motion to Stay TRO 3                Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 6 of 11



            2. Defendants’ arguments regarding likelihood of success on the merits likewise offer
 1
 2   nothing to undermine this Court’s prior decision. As this Court held, Plaintiff organizations have

 3   suffered cognizable injuries in fact sufficient to establish Article III standing. Namely, the Rule

 4   causes economic losses, frustrates their missions, and forces them to divert resources in response.
 5   See ECF No. 43 at 8-13. Any one of these theories is enough to confer standing. Defendants offer
 6
     no reason to disturb the Court’s conclusion.
 7
            Contrary to Defendants’ claim, Plaintiffs submitted ample evidence that the Rule frustrates
 8
     their core missions. See, e.g., ECF No. 35-8 ¶¶ 4-6, 10, 13 (explaining that, because of the Rule,
 9
10   clients with potentially meritorious asylum claims are unable to pursue them); ECF No. 8-3 ¶¶ 5, 10;

11   ECF No. 8-7 ¶¶ 6, 8-9, 15; ECF No. 8-6 ¶¶ 9-11; see also ECF No. 43 at 11 (stating Plaintiffs’

12   “mission has been frustrated in numerous cognizable ways”). 4
13          The record also clearly demonstrates that Plaintiffs have been forced to respond to these
14
     frustrations by diverting resources to efforts outside their core services. See ECF No. 8-3 ¶¶ 5, 10-
15
     11, 13; ECF No. 8-4 ¶¶ 9-10, 12-13; ECF No. 8-6 ¶¶ 8-12; ECF No. 8-7 ¶¶ 14-15, 17-19; ECF No.
16
     35-8 ¶¶ 14-16. The Ninth Circuit has held similar diversions to be sufficient to satisfy Havens
17
18   Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982). See ECF No. 43 at 9-10.

19          In addition, Plaintiffs will suffer an imminent loss of funds and the potential closure of entire
20   organizational programs because of the Rule. See ECF No. 8-3 ¶ 12; ECF No. 8-4 ¶¶ 11-12; ECF
21
     No. 8-6 ¶ 11; ECF No. 8-7 ¶¶ 14-16. Much of their funding is directly tied to their ability to pursue
22
     government to lodge an objection with an international body, which, the government’s detailed
23   evidence indicated, would “substantially endanger the interests of the United States.” The
     government has offered nothing remotely resembling such a showing here.
24   4
       Defendants criticize the Court for pointing to the government’s practice of “metering” asylum
     seekers at ports of entry and the barriers unaccompanied children face in getting on the list to present
25   at a port, arguing that those practices and policies are not part of the Rule or Proclamation. See Mot.
     5-6. But Defendants largely ignore the Court’s point that “[b]ecause of the Rule” Plaintiffs’ clients
26   “are significantly delayed or wholly unable to pursue [their potentially meritorious asylum] claims,
     which are the Organizations’ core service.” ECF No. 43 at 12; see also id. at 30 (citing Nat’l
27   Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d 803, 819 (9th Cir. 2018) (“[A] plaintiff
     [seeking preliminary injunctive relief] ‘need not further show that the action sought to be enjoined is
28   the exclusive cause of the injury.’”)).


                                    Opposition to Motion to Stay TRO 4               Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 7 of 11



     affirmative asylum claims on a case-by-case basis. See ECF No. 8-3 ¶ 7; ECF No. 8-4 ¶ 11; ECF
 1
 2   No. 8-7 ¶¶ 15-16. Defendants assert that Plaintiffs can simply begin representing asylum seekers

 3   who enter at ports of entry, Mot. 6, but that is no answer to Plaintiffs’ harm. In the time it will take

 4   Plaintiffs to build new programs to effectively serve their current client population in light of the
 5   changed policy, or to serve other populations, they will suffer irreparable harm. See Doe v. Trump,
 6
     288 F. Supp. 3d 1045, 1083 (W.D. Wash. 2017); Exodus Refugee Immigration, Inc. v. Pence, 165 F.
 7
     Supp. 3d 718, 739 (S.D. Ind. 2016) (granting preliminary injunction where organizational plaintiff
 8
     presented evidence that as a result of a loss of funding, even if only temporary and able eventually to
 9
10   be reimbursed, “its organizational objectives would be irreparably damaged by its inability to

11   provide adequate social services to its clients”), aff’d 838 F.3d 902, 904 (7th Cir. 2016) (“Without

12   the injunction, Exodus, if unable (as it fears) to obtain the necessary funds from another source, will
13   be unable to provide essential assistance to the refugees.”).
14
            This Court also correctly concluded that Plaintiffs have third-party standing to assert the
15
     legal rights of their unaccompanied minor children clients who wish to enter the United States to
16
     apply for asylum but cannot do so in significant part because of the new asylum ban. Defendants
17
18   take issue with the Court’s conclusion that these clients are hindered in their ability to assert their

19   own rights. Mot. 6-7. But the Supreme Court has made clear that the “hindrance” factor is not a
20   high bar. The third party need not face an “insurmountable” barrier to asserting her rights; it is
21
     enough that there be a “genuine obstacle.” Singleton v. Wulff, 428 U.S. 106, 116-117 (1976); see
22
     also, e.g., Washington v. Trump, 847 F.3d 1151, 1160 (9th Cir. 2017) (“third-party standing is
23
     allowed . . . when the third party is less able to assert her own rights”) (emphasis added). Here,
24
25   Plaintiffs’ clients face several serious obstacles. Critically, the clients are minor children. Courts

26   have repeatedly recognized that being a minor is a hindrance to asserting one’s own rights. See

27   Payne-Barahona v. Gonzales, 474 F.3d 1, 2 (1st Cir. 2007) (explaining that “hindrance” is “rather
28   obvious in the case of minor children”); Marin-Garcia v. Holder, 647 F.3d 666, 670 (7th Cir.


                                     Opposition to Motion to Stay TRO 5                Case No. 18-cv-06810
           Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 8 of 11



     2011); Aid for Women v. Foulston, 441 F.3d 1101, 1114 (10th Cir. 2006) (“the fact that those
 1
 2   patients are minors is an additional obstacle—minors are generally not legally sophisticated and are

 3   often unable even to maintain suits without a representative or guardian”). 5 These children clients

 4   are also uniquely vulnerable given that they are fleeing persecution and so may wish to avoid
 5   drawing attention to themselves through litigation, particularly in light of Defendants’ professed
 6
     opposition toward asylum seekers. See Exodus Refugee Immigration, 165 F. Supp. 3d at 732.
 7
     Finally, because the children are unable to present themselves at ports of entry, see ECF No. 35-8,
 8
     ¶¶ 4-6, 10, they are essentially trapped in dangerous border towns without any opportunity to apply
 9
10   for asylum. See ECF No. 8-4 ¶¶ 38-39 (noting recent record-high murder rate in border town); ECF

11   No. 35-8, ¶¶ 13-15.

12           Defendants assert that because Plaintiffs have an existing attorney-client relationship with the
13   children whose rights they are asserting indirectly, there can be no meaningful hindrance to Plaintiffs
14
     filing suit on behalf of their clients directly, i.e., with the children as plaintiffs. See Mot. 7. But if
15
     the existence of an attorney-client relationship meant that there could be no hindrance to a client
16
     asserting her own rights, then an attorney-client relationship could never be the basis for third-party
17
18   standing. Yet the Supreme Court has held that such relationships suffice. Caplin & Drysdale,

19   Chartered v. United States, 491 U.S. 617, 624 n.3 (1989); U.S. Dep’t of Labor v. Triplett, 494 U.S.
20   715, 720 (1990). Moreover, the legal avenues to seek review that the government invokes are not
21
     available to Plaintiffs’ clients, as they are not in removal (or expedited removal) proceedings. And
22
     courts regularly recognize that non-legal hindrances are sufficient to satisfy Powers even where
23
     avenues for legal review are readily available. See, e.g., Powers, 499 U.S. at 414-15; Singleton, 428
24
25
     5
       This feature alone is sufficient to distinguish Am. Immigration Lawyers Ass’n (AILA) v. Reno, 199
26   F.3d 1352 (D.C. Cir. 2000), which did not involve minor children clients. Moreover, AILA in no
     way supports Defendants’ sweeping claim that “[a]ny putative practical obstacles that prospective
27   immigrants may face in bringing lawsuits are generally insufficient to support third-party standing.”
     Mot. 6 (emphasis added). AILA turned on the specific jurisdictional provisions governing expedited
28   removal proceedings—which this Court noted are not at issue here. See ECF No. 43 at 35.


                                     Opposition to Motion to Stay TRO 6                 Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 9 of 11



     U.S. at 117; Pennsylvania Psychiatric Soc. v. Green Spring Health Servs., Inc., 280 F.3d 278, 290
 1
 2   (3d Cir. 2002).

 3          The government similarly offers nothing to disturb the Court’s zone-of-interest holding. It

 4   asserts that Plaintiffs cannot rely on their clients’ interests, Mot. 6, but the Court already held
 5   otherwise, relying on a case that the government does not address, see ECF No. 43 at 16 (citing
 6
     FAIC Secs., Inc. v. United States, 768 F.2d 352, 357-58 (D.C. Cir. 1985) (Scalia, J.)). The one case
 7
     the government does cite did not involve third party standing at all. See Mountain States Legal
 8
     Found. v. Glickman, 92 F.3d 1228 (D.C. Cir. 1996); see also id. at 1236 (holding that advocacy
 9
10   “foundations” were “suitable champions,” for zone-of-interests purposes, to advance the interests of

11   the “individuals” they represent).

12          The government also barely addresses the ways in which Plaintiffs themselves come within
13   the relevant zones of interest. For a notice-and-comment claim, “the APA’s notice and comment
14
     provision” provides the relevant zone of interest. California v. Health & Human Servs., 281 F.
15
     Supp. 3d 806, 823 (N.D. Cal. 2017) (Gilliam, J.). And while the government asserts that the INA’s
16
     zone of interests does not include organizations, it does not mention the cases holding otherwise, see
17
18   ECF No. 35 at 6, and it fails to meaningfully address the many ways in which the INA and Refugee

19   Act embed such organizations into the fabric of the asylum and refugee system, see id. at 5-6.6
20          3. On the merits, the government fails to cast doubt on the Court’s conclusion that the new
21
     Rule violates the INA. The government again relies on Komarenko v. INS, 35 F.3d 432 (9th Cir.
22
     1994), for the idea that the executive may establish categorical limits on asylum. But, as the Court
23
     explained, that argument addresses a strawman. ECF No. 43 at 21 n.16. Komarenko addressed a
24
25   regulatory limit on asylum where the statute was “silent.” 35 F.3d at 436. Here, Congress was

26   emphatic that the manner of entry may not be adopted as a basis to deny asylum. Thus no deference

27   6
       The only new case the government cites on this issue, Cuban Am. Bar Ass’n, Inc. v. Christopher,
     43 F.3d 1412, 1423 (11th Cir. 1995), held only that organizations did not represent, and were not
28   injured by, the repatriation of individuals who had agreed in writing to be repatriated.


                                     Opposition to Motion to Stay TRO 7                Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 10 of 11



     is warranted.7
 1
 2          Finally, the government adds nothing of substance to its prior arguments regarding notice and

 3   comment. Its assertion that the foreign affairs exception does not require a showing of “definitely

 4   undesirable international consequences” remains foreclosed by precedent. See ECF No. 43 at 25
 5   (quoting Yassini v. Crosland, 618 F.2d 1356, 1360 n.4 (9th Cir. 1980) (per curiam)). And the
 6
     striking claim that, to invoke good cause, “[a]ll the government must do is state its reasons” likewise
 7
     ignores the law. In United States v. Valverde, 628 F.3d 1159 (9th Cir. 2010), for instance, the Ninth
 8
     Circuit rejected the government’s proffered reasons as “conclusory” and “speculative,” id. at 1164.
 9
10   The same is true here. To hold otherwise would allow the “good cause” exception to swallow the

11   notice-and-comment rule. See ECF No. 43 at 28 (“[T]he good cause exception should be interpreted

12   narrowly, so that the exception will not swallow the rule.”) (internal quotation marks omitted). 8
13                                              *       *       *
14
            The Court has already placed this case on an expedited preliminary injunction schedule. The
15
     request for a stay should be denied, and the case should proceed on the expedited schedule.
16
                                                CONCLUSION
17
18          The Court should deny the stay motion.

19
20
21
     7
       Nor is there merit to the government’s international law argument. Mot. 8-9. It again relies on
22   cases addressing unlawful reentry after an individual has been removed. See id. (citing Cazun v.
     Attorney General, United States, 856 F.3d 249, 257 n.16 (3d Cir. 2017); Mejia v. Sessions, 866 F.3d
23   573, 588 (4th Cir. 2017)); see also ECF No. 35 at 13 n.10. But whatever Article 31’s application to
     that situation—a topic that has generated divergent views, see Garcia v. Sessions, 856 F.3d 27, 57-
24   59 (1st Cir. 2017) (Stahl, J. dissenting)—here the Rule categorically punishes refugees based on
     their “illegal entry or presence” in clear conflict with Article 31, ECF No. 43 at 20 (internal
25   quotation marks omitted); see also ECF No. 8-5 ¶ 6.
     8
       By contrast, Malek-Marzban v. Immigration & Naturalization Serv., 653 F.2d 113, 116 (4th Cir.
26   1981), which the government cites, addressed the “urgency of the international crisis” created by
     “the unlawful detention of American citizens in the United States Embassy in Tehran.” None of the
27   other cases the government newly cites on this issue even addressed a notice-and-comment claim.
     See Holder v. Humanitarian Law Project, 561 U.S. 1, 34 (2010); Oryszak v. Sullivan, 576 F.3d 522,
28   525-26 (D.C. Cir. 2009).


                                    Opposition to Motion to Stay TRO 8              Case No. 18-cv-06810
          Case 3:18-cv-06810-JST Document 59 Filed 11/29/18 Page 11 of 11



 1
     Dated: November 29, 2018                       Respectfully submitted,
 2
                                                    /s/Lee Gelernt
 3   Jennifer Chang Newell (SBN 233033)             Lee Gelernt*
     Cody Wofsy (SBN 294179)                        Judy Rabinovitz*
 4   Spencer Amdur**** (SBN 320069)                 Omar C. Jadwat*
     Julie Veroff (SBN 310161)                      Celso Perez (SBN 304924)
 5   ACLU FOUNDATION                                ACLU FOUNDATION
     IMMIGRANTS’ RIGHTS PROJECT                     IMMIGRANTS’ RIGHTS PROJECT
 6   39 Drumm Street                                125 Broad Street, 18th Floor
     San Francisco, CA 94111                        New York, NY 10004
 7   T: (415) 343-0770                              T: (212) 549-2660
     F: (415) 395-0950                              F: (212) 549-2654
 8   jnewell@aclu.org                               lgelernt@aclu.org
     cwofsy@aclu.org                                jrabinovitz@aclu.org
 9   samdur@aclu.org                                ojadwat@aclu.org
     jveroff@aclu.org                               cperez@aclu.org
10
     Melissa Crow***                                Christine P. Sun (SBN 218701)
11   SOUTHERN POVERTY LAW CENTER                    Vasudha Talla (SBN 316219)
     1666 Connecticut Avenue NW, Suite 100          AMERICAN CIVIL LIBERTIES UNION OF
12   Washington, D.C. 20009                         NORTHERN CALIFORNIA, INC.
     T: (202) 355-4471                              39 Drumm Street
13   F: (404) 221-5857                              San Francisco, CA 94111
     melissa.crow@splcenter.org                     T: (415) 621-2493
14                                                  F: (415) 255-8437
     Mary Bauer*                                    csun@aclu.org
15   SOUTHERN POVERTY LAW CENTER                    vtalla@aclu.org
     1000 Preston Avenue
16   Charlottesville, VA 22903                      Baher Azmy*
     T: (470) 606-9307                              Angelo Guisado*
17   F: (404) 221-5857                              Gita Schwarz*
     mary.bauer@splcenter.org                       CENTER FOR CONSTITUTIONAL RIGHTS
18                                                  666 Broadway, 7th Floor
     Attorneys for Plaintiffs                       New York, NY 10012
19                                                  T: (212) 614-6464
     *Admitted pro hac vice                         F: (212) 614-6499
20   **Application for pro hac vice pending         bazmy@ccrjustice.org
     ***Pro hac vice application forthcoming        aguisado@ccrjustice.org
21   ****Application for admission forthcoming      gschwartz@ccrjustice.org

22
23
24
25
26
27
28

                                 Opposition to Motion to Stay TRO 9           Case No. 18-cv-06810
